Citation Nr: 0427726	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  00-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a monetary allowance for a child suffering 
from spina bifida, on the basis of the veteran's service in 
Vietnam, under 38 U.S.C.A. § 1805 and 38 C.F.R. §  3.814.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a Vietnam veteran who served on active duty 
from April 1967 to August 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  In March 
2001, the Board remanded the matter for additional 
development.  The case was transferred to the RO in Denver, 
Colorado, since this RO has jurisdiction of all spina bifida 
cases.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  38 
U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  Within the meaning 
of this law "spina bifida" means any form and manifestation 
of spina bifida except spina bifida occulta.  38 U.S.C.A. § 
1802; 38 C.F.R. § 3.814(c)(3).  

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held 38 U.S.C.A. § 1802, Chapter 18 of Title 38, 
United States Code, applies to all forms of spina bifida 
other than spina bifida occulta, and that for purposes of 
that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  [Notably, The United States Court of 
Appeals for Veterans Claims (Court) has found that VAOPGCPREC 
5-99 is not necessarily binding on VA adjudicators in  
addressing this issue.   See Jones v. Principi, 16 Vet. App.  
219 (2002) (holding that the VA Office of General Counsel 
failed in VAOPGCPREC 5-99 to address what the broader "forms 
and manifestations of spina bifida" could be and that the 
Board erred in relying solely upon the definition of spina 
bifida set forth in the General Counsel opinion).]

This Vietnam veteran's daughter was born with numerous 
congenital anomalies and a condition subsequently identified 
as VACTERL Syndrome or VATER Syndrome.  November 1986 
hospital records and a July 1987 X-ray reveal that the 
veteran's child has numerous anomalies in the upper lumbar 
and lower thoracic spine with hemivertebrae.  The records do 
not include a diagnosis of spina bifida.  A June 2002 VA 
medical opinion indicated that while the veteran's daughter 
"apparently has spina bifida, this is part of VATER Syndrome 
and is not an isolated diagnosis."  

The Board is unable to determine from the medical evidence in 
the claims file whether spina bifida has been established as 
a diagnosis or whether the appellant's daughter has a "form 
and manifestation" of spina bifida.  An examination and 
expert medical opinion are needed to resolve these matters.

Accordingly, this case is REMANDED for the  following:

1.  The RO must continue to ensure 
compliance with the requirements of the 
Veterans Claims Assistance Act of 2000 
(VCAA) in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A; implementing 
regulations; interpretative precedent 
Court decisions; and any other applicable 
legal precedent.  The veteran and his 
representative should be afforded the 
opportunity to respond.  

2.  The RO should ask the appellant to 
identify any outstanding medical records 
pertaining to his daughter's spinal 
anomalies which are claimed to be a form 
or manifestation of spina  bifida and to 
provide any releases needed to obtain 
such records.  The RO should obtain 
complete records from all sources 
identified.  (In the alternative, the 
appellant may obtain the records himself 
and submit them to the RO.)
3.  After completion of the above, the RO 
should arrange for the veteran's daughter 
to be examined by a physician with 
expertise in the field of spinal defects 
to determine whether at least as  likely 
as not she has spina bifida or a "form 
or manifestation" of spina bifida.  All 
appropriate studies should be performed.  
The claims folder must be available to, 
and reviewed by the examiner.  The 
physician should explain the rationale 
for any opinion given.

4.  The RO should then readjudicate the 
claim.  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
  

	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


